DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  
In claim 1, in lines 13, 16, 17, 18, 21 and 24, in claim 6, in line 2, and in claim 7, in line 2, the limitation --- one or more --- should be inserted before all instances of the word “markers”.
In claim 1, in line 14, the word “representation” should be replaced with – representations ---.
In claim 1, in line 21, the term “a correlation” should be replaced with --- the correlation ---.
In claim 1, in line 21, the word --- the --- should be inserted before the word “marker”.  
In claim 4, in line 3, the word “a” before the word “real time” should be deleted.  
In claim 5, in line 1, the words “an” and “a” should be changed to --- the ---.
In claim 5, in line 2, the word “a” should be changed to --- the ---.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 1, in line 8, the limitation “a NMR image” is recited.  It is unclear as to whether the “NMR image” in line 8 is referring to the same “3D NMR image” set forth in line 2 or referring to a different NMR image.  For examination purposes, Examiner assumes the former.
	With regards to claim 1, in line 11, it is unclear as to whether the recited “NMR images” acquired in the prone position is referring to the same “NMR image” set forth in line 8 and/or “3D NMR image” in line 2, or referring to different NMR image(s).  For examination purposes, Examiner assumes the former.
	With regards to claim 1, in line 16, it is unclear as to whether “the NMR image” is referring to the NMR image recited in line 8, one of the “NMR images” set forth in line 11 or referring to the “3D NMR image” set forth in line 2.  
	With regards to claim 1, in lines 24-25, it is unclear as to whether the “a second image of the breast acquired…in which ultrasound imaging of the breast is carried out” is referring to one of the “ultrasound images” set forth in line 10 or referring to an image that is different and separate from the “ultrasound images” set forth in line 10.  For examination purposes, Examiner assumes the former.  
	With regards to claim 1, in line 27, it is unclear as to whether the “an ultrasound image” is referring to one of the “ultrasound images” set forth in line 10 or referring to an image that is different and separate from the “ultrasound images” set forth in line 10.
	With regards to claim 3, it is unclear as to whether the limitation “the NMR image” in line 5 is referring to either the “3D NMR image” set forth in line 2 of claim 1, the “a NMR image” set forth in line 8, or referring to one of the “NMR images” set forth in line 11.  For examination purposes, Examiner assumes that all instances of the “NMR image” are referring to the same NMR image. 
	With regards to claim 4, in lines 22-25, the claim refers to --- the steps of combining NMR image data transformed relative to the supine position of hte patient and matched with a supine posture of the patient during ultrasound image acquisition…” is recited.  However, it is unclear as to what these “steps of combining…” comprise of as they were not previously recited.  Note that the method of navigating of claim 1 does not appear to set forth steps of combining specifically an “NMR image” transformed relative to the supine position of the patient, etc. and therefore it is unclear what the “steps” set forth in claim 4 is referring to.  
	With regards to claim 7, the claims recites in lines 1-3 the limitation “further comprising the step of expressing the correlation of the marker positions in the prone and the supine positions of the patient is expressed as a function or as a table adapted for successive on the patient”, which renders the claim indefinite because 1) there is insufficient antecedent basis for the limitation “the step of expressing” (i.e. claim 1 does not refer to a step of “expressing”) and 2) it is unclear as to what is meant by “a table adapted for successive on the patient” (i.e. what limitations are “successive?).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claim 2, the claim recites “wherein a diagnostic image of an inside of the breast is a 3D image of a predetermined volume”.  However, claim 2 is dependent on claim 1, which does not refer to a “diagnostic image” or a “3D image of a predetermined volume” and therefore it is unclear as to how claim 2 further limits the method of claim 1 if the limitations do not refer to any element/step of the method of claim 1.  The claim therefore fails to further limit the subject matter of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 11,096,655 in view of Barth et al. (US 2014/0044333).
With regards to claim 1, claims 1, 2 and 4 of the Patent meets most of the limitations of claim 1 (i.e. placing one or more markers on the external surface of the target region undergoing diagnostic imaging, acquiring a first digital representation with the markers, acquiring a first diagnostic image of the inside of the target region with markers , at a later time, acquiring a second digital representation of the target region without the markers, performing a surface matching between the first and the second digital representations, correlating a position of the marker in one image with markers in the first digital representation and computing a transition (i.e. computing a transition and matching the digital image with the second digital representation), matching the digital image with the second digital representation, performing ultrasound imaging of the target reigon with the target region in the first position in space to obtain and ultrasound image and registering the ultrasound image transitioned to the first position and matched with the second digital representation of the external surface in the first position (i.e. matching the NMR image with the transition …in which ultrasound imaging of the breast is carried out and performing the ultrasound imaging, etc., wherein claim 2 of the Patent sets forth that the images may be MRI (i.e. NMR) and Ultrasound) and the first/second representations are acquired by 3D laser scan). However, they do not specifically disclose that the target region is specifically a breast of the patient.  Barth discloses generating a transition of a digital image of a breat from a prone position to a second supine position by correlating a position of markers placed on the breast surface (paragraphs [0005], [0035]-[0037], Figures 3 and 5).  Doing so reduces positive margins and minimize the amount of tissue removed to treat breast cancer (Abstract; paragraphs [0002], [0016]-[0021]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the target region of the Patent be specifically a breast of the patient, as taught by Barth et al., in order to reduce positive margins and minimize the amount of tissue removed to treat breast cancer (Abstract; paragraphs [0002], [0016]-[0021]).  

Examiner’s Comment
Examiner notes that claim 1 is rejected under Double Patenting and further claims 1-7 are rejected under 35 USC 112(b).  However, it should be noted that the claims contain allowable subject matter, similarly as set forth in the Notice of Allowance mailed on 4/15/21 for the parent Application No. 15/972,197.
Conclusion
This is a continuation of applicant's earlier Application No. 15/972,197.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793